Name: Commission Regulation (EU) NoÃ 720/2011 of 22Ã July 2011 amending Regulation (EC) NoÃ 272/2009 supplementing the common basic standards on civil aviation security as regards the phasing-in of the screening of liquids, aerosols and gels at EU airports Text with EEA relevance
 Type: Regulation
 Subject Matter: chemistry;  deterioration of the environment;  transport policy;  air and space transport;  technology and technical regulations
 Date Published: nan

 23.7.2011 EN Official Journal of the European Union L 193/19 COMMISSION REGULATION (EU) No 720/2011 of 22 July 2011 amending Regulation (EC) No 272/2009 supplementing the common basic standards on civil aviation security as regards the phasing-in of the screening of liquids, aerosols and gels at EU airports (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and the Council of 11 March 2008 establishing common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1) and in particular Article 4(2) thereof, Whereas: (1) In accordance with Article 4(2) of Regulation (EC) No 300/2008, the Commission is required to adopt general measures designed to amend non-essential elements of the common basic standards laid down in the Annex to that Regulation by supplementing them. (2) General measures supplementing the common basic standards on civil aviation security are laid down in Commission Regulation (EC) No 272/2009 of 2 April 2009 supplementing the common basic standards on civil aviation security laid down in the Annex to Regulation (EC) No 300/2008 of the European Parliament and of the Council (2). In particular, Regulation (EC) No 272/2009 requires methods, including technologies, for detection of liquid explosives to be deployed on an EU-wide basis at airports as swiftly as possible, but no later than 29 April 2013. (3) In order to allow to progressively phase-in a system of screening for liquid explosives, the Annex to Commission Regulation (EU) No 297/2010 (3) established two dates: 29 April 2011 for the screening of liquids, aerosols and gels obtained at a third country airport or on board an aircraft of a non-Community air carrier and 29 April 2013 for the screening of all liquids, aerosols and gels. (4) As mentioned in recital 12 of Regulation (EU) No 297/2010, developments of technological or regulatory nature both at EU and international level may affect the dates laid down in Regulation (EC) No 272/2009 and, where appropriate, the Commission may make proposals for revision, in particular taking into account the operability of equipment and passenger facilitation. (5) Developments of regulatory nature at EU and international level have occurred shortly before 29 April 2011. For this reason, few airports would effectively be able to offer screening facilities and it may not be clear for passengers if liquids, aerosols and gels obtained at a third country airport or on board an aircraft of a non-Community air carrier will be permitted into security restricted areas and on board an aircraft. (6) For the reason mentioned above, the provision referring to the obligation to screen liquids, aerosols and gels as obtained at a third country airport or on board an aircraft of a non-Community air carrier as of 29 April 2011 should be deleted. (7) Having regard to paragraph 2 of Part B1 of the Annex to Regulation (EC) No 272/2009, the Commission will work closely with all parties concerned and will assess the situation in respect of the screening of liquids, aerosols and gels by July 2012. (8) In order to ensure proper implementation of the requirements laid down in paragraph 3 of Part B1 of the Annex to Regulation (EC) No 272/2009, Member States and airports should take all necessary preparatory steps, including operational trials, well ahead of the 2013 deadline. Experience from trials should be shared in order to assess the situation in respect of the screening of liquids, aerosols and gels by July 2012. (9) The Annex to Regulation (EC) No 272/2009 should therefore be amended accordingly. (10) In order to ensure as quickly as possible legal certainty for Member States, airports and passengers, the present Regulation should be adopted by the urgency procedure referred to in Article 19(4) of Regulation (EC) No 300/2008 and should be applicable as of 29 April 2011. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 272/2009 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 29 April 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 91, 3.4.2009, p. 7. (3) OJ L 90, 10.4.2010, p. 1. ANNEX Part B1. Liquids, aerosols and gels in the Annex to Regulation (EC) No 272/2009 is replaced by the following: PART B1. Liquids, aerosols and gels 1. Liquids, aerosols and gels shall be permitted to be taken into security restricted areas and on board an aircraft provided they are screened or exempted from screening in accordance with the requirements of implementing rules adopted pursuant to Article 4(3) of Regulation (EC) No 300/2008. 2. By 29 April 2013 all airports shall screen liquids, aerosols and gels in accordance with the requirements of implementing rules adopted pursuant to Article 4(3) of Regulation (EC) No 300/2008. 3. Member States shall ensure that all regulatory requirements are in place to allow deployment of liquid screening equipment complying with the requirements of implementing rules adopted pursuant to Article 4(3) of Regulation (EC) No 300/2008, in time to meet the deadline referred to under paragraph 2. 4. Member States may introduce, at any time before 29 April 2013, regulatory requirements upon any or all airports to screen liquids, aerosols and gels in accordance with the requirements of implementing rules adopted pursuant to Article 4(3) of Regulation (EC) No 300/2008. Such regulatory requirements shall be notified to the Commission by the Member State. Upon receipt of such notification, the Commission shall inform all other Member States. 5. Passengers shall be clearly informed of the EU airports where they are permitted to take liquids, aerosols and gels into the security restricted area and on board aircraft, and any conditions associated with it.